Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 7/11/22 has been entered. Claims 1-14 and 16-22 remain pending in the application. Claim 15 has been canceled. Claims 1-11 and 20-22 are withdrawn. As such, the claims being examined are claims 12-14 and 16-19. Applicant’s amendment to claim 12 has to overcome the objection previously set forth in the Non-Final Office Action mailed 4/11/22. However, the Examiner reiterates, regarding the election of the second additive component, since “alcohol ethoxylate” was not elected, any further limitations or species related to ethoxylate and the second component will be considered as if similarly withdrawn, e.g. on line 9 of claim 12, “and a degree of ethoxylation is from zero to about 10.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0192052- cited previously) in view of Hough et al. (US 2009/0107681- cited previously), and further in view of Jackson et al. (US 2018/0362833- cited previously).
 	With respect to independent claim 12, Zhang discloses a method comprising: 	combining a first additive component with a second additive component to form an additive composition (Abstract and [0017]), wherein 		the first additive component is an alcohol ethoxylate ([0039]), and 		the second additive component is an alcohol having a total number of carbons from about 2 to about 30 carbons ([0038]).
Regarding claim 12, Zhang discloses a well treatment fluid comprising a first additive component, wherein the first additive component comprises an alcohol ethoxylate surfactant ([0017] and [0039]). However, Zhang fails to expressly recite wherein the first additive component has “an HLB ranging from about 4 to 10,” as instantly claimed. Hough teaches a well treatment fluid comprising a first additive component comprising an alcohol ethoxylate surfactant, wherein the alcohol ethoxylate surfactant “has a hydrophile-lipophile balance (HLB) of less than 12, preferably an HLB of 2 to 10” (Abstract and [0097]). Replacing the alcohol ethoxylate surfactant disclosed by Zhang with the alcohol ethoxylate surfactant taught by Hough is but a simple substitution of one known equivalent alcohol ethoxylate surfactant for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 12, Zhang discloses an invert emulsion drilling fluid comprising an additive composition comprising a first additive component comprising an ethoxylated alcohol and a second additive component, wherein the additive composition further comprises other surfactants. However, Zhang fails to recite wherein one of said surfactants may include a ricinoleic acid, as instantly claimed. Jackson teaches an invert emulsion drilling fluid comprising an additive composition comprising ethoxylated alcohol as well as other surfactants, wherein said surfactants may include a ricinoleic acid (Abstract, [0066], and [0103]). Replacing an additional surfactant disclosed by Zhang with the additional surfactant taught by Jackson is but a simple substitution of one known equivalent surfactant for another, performing the same function for the same purpose, i.e., emulsifying a drilling fluid comprising ethoxylated alcohol. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Furthermore, regarding the order with which the additives are combined, a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to consider adding different additives to the base fluid in different orders since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397

    PNG
    media_image1.png
    145
    279
    media_image1.png
    Greyscale
With respect to depending claim 13, the combination of Zhang and Hough teaches wherein the at least one alcohol ethoxylate of the first additive component is depicted by Formula I:

wherein R is an oleyl group and n may be between 2 and 5 (Hough- [0097]-[0098]), and the second additive component may be a linear alcohol (Zhang- [0038]).
 	 Regarding claim 13, Zhang discloses wherein the second additive component may be a linear alcohol ([0038]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such components. 	With respect to depending claim 14, Zhang discloses further comprising adding the additive composition to a base fluid to form an invert emulsion wellbore fluid ([0018]). 	With respect to depending claim 16, which is dependent upon claim 14, the combination of Zhang and Hough teaches an invert emulsion fluid comprising an alcohol ethoxylate having an HLB ranging from about 4 to 10 and an alcohol having a total number of carbons from about 2 to about 30 carbons (see above). Since the same composition as claimed is taught, the composition would naturally act in the same manner as claimed, i.e., it would have the same gel strength and low-shear-rheology value at different temperatures as claimed.  If there is any difference between the invert emulsion composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 17, Zhang discloses further comprising minimzing equivalent circulating density in a drilling fluid by adding the additive composition to the drilling fluid (Abstract, [0005], [0017], and [0020]). 	With respect to depending claim 18, Zhang discloses further comprising adding the additive composition to a base fluid to reduce cuttings residence times in the wellbore and facilitate improved wellbore clean up (Abstract, [0003], and [0027]).  	With respect to depending claim 19, which is dependent upon claim 18, Zhang discloses further comprising adding micronized barite to the base fluid (Abstract and [0017]).

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 	Applicant argues that the references “fail- both individually and in combination- to teach, suggest, reasonably support, or fairly suggest at least the first, second, and third additive components as recited in combination with the other claim elements of amended claim 12.” The Examiner finds this argument unpersuasive. As detailed in the Office Action above, the combination of references do indeed teach the first, second, and third additive components as recited in combination with the other claim elements of amended claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674